FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 28, 2021

                                   No. 04-21-00095-CV

                                 MEAT SUPPLY, LLC,
                                     Appellant

                                             v.

                              510 GOOD LATIMER, LLC,
                                      Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-11151
                       Honorable Angelica Jimenez, Judge Presiding


                                      ORDER
       Appellant’s second motion for an extension of time to file its brief is GRANTED.
Appellant’s brief is due on or before June 28, 2021; however, no further extensions will be
granted absent extenuating circumstances.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court